Title: To James Madison from William C. C. Claiborne, 13 October 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


13 October 1804, “Near Nw. Orleans.” “Feeling myself very unwell, I have left the City, with a view of passing a few Days in the Country.
“I have not learned whether or not the different Councellors will accept; so soon as I receive information on this point, I will forward you the Christian names of the Gentlemen nominated. Mr. Evan Jones has published his Letter of resignation in the papers, and is using great exertion to enduce the several councellors to follow his example: But his personal Influence is very limited; There are some persons who believe him dishonest, and there are but few, whose Esteem and Confidence he possesses.
“In the U. States, it is not difficult to Counteract Intrigue, but among a people as credulous as the Louisianians, it is almost impossible; Mr. Livingston’s Talents were useful in framing the Memorial; But Mr. Daniel Clark’s activity was more serviceable in obtaining signatures; he travelled with the Memorial as far as Nachitoches, and spread in his way much discontent. Could I believe these Gentlemen actuated by pure motives on this occasion, I should be pleased with their Love of political freedom, & be disposed to forgive them for all the Trouble & anxiety which they have given to me, and (perhaps) to the Government of the U. States; But I am persuaded some interested Motive (which time will evince) is the secret spring to all their Actions.
“Mr. Daniel Clark is now in the Mississippi Territory; I presume he also will decline acting as a councellor; But his Answer is not yet received.
“The Fever continues to rage in the City & proves fatal to those who take it.”
